13Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is response to claims filed 06/16/20.
Claims 1-20 are presented for examination.


Information Disclosure Statement’s
4.	The information disclosure statement(s) submitted on 08/09/20, 10/13/20 & 07/15/21 have being considered by the examiner and made of record in the application file. 

  
Priority
5.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
6.	The drawings filed on 06/16/20 are accepted by the examiner.

Specification
7.	      The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner suggested to change the title to “METHOD AND APPARATUS FOR ACCESSING WIFI NETWORK TO SUPPORT A TERMINAL IN BEING CONNECTED TO TWO OR MORE WI-FI NETWORKS AT THE SAME TIME”

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


9.	Claims 1-4 & 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Application et al. (hereinafter referred as CA) Chinese application no. CN105516397 A, in view Pazhyannur) US Patent Application Publication No. 2016/0157293 A1.
Regarding claim 1: CA discloses an apparatus (See FIG. 2 & Para. 0067; a multi-access network system of a terminal) for accessing a wireless fidelity (Wi-Fi) network, comprising: 
a Wi-Fi processor (See FIG. 2; vWIFI-P), coupled to N Wi-Fi access circuits (See FIG. 2; vWIFI-E), configured to implement an operation function related to Wi-Fi, wherein N is a natural number greater than or equal to 2 (See FIG. 2; vWIFI-BE and vWIFI-E); and 
the N Wi-Fi access circuits, each Wi-Fi access circuit of the Wi-Fi access circuits being configured to access a Wi-Fi network, and the N Wi-Fi access circuits being configured to receive and transmit data at a same time through N Wi-Fi networks on different radio frequency bands (See Para. 0066-0072; taking a vWIFI-BE module as a network proxy serving end of the vWIFI-P module and the vWIFI-E module, and connecting a real network device to a virtualized network device; the vWIFI-BE module providing the vWIFI-P module and the vWIFI-E module with separate dedicated channels; and various operating systems being able to access a network simultaneously for data transmitting).
CA does not explicitly disclose wherein each Wi-Fi access circuit of the Wi-Fi access circuits comprises a Media Access Control (MAC) hardware and a physical layer (PHY) hardware.
However, Pazhyannur from the same field of endeavor discloses wherein each Wi-Fi access circuit of the Wi-Fi access circuits comprises a Media Access Control (MAC) hardware and a physical layer (PHY) hardware (See FIG. 3A & Para. 0027-0032; the UE 329 is equipped with WI-FI aggregation and WI-FI MAC and PHY 328).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein each Wi-Fi access circuit of the Wi-Fi access circuits (See Para. 0019; lines 1-3).
Regarding claim 2: The combination of CA and Pazhyannur discloses an apparatus.
Furthermore, Pazhyannur discloses an apparatus, wherein the MAC hardware is configured to perform at least one of channel access, group deframing, data receiving and transmission, encryption and decryption, or energy conservation control (See FIG. 3 & Para. 0028; wireless connection between the AP and the UE).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein the MAC hardware is configured to perform at least one of channel access, group deframing, data receiving and transmission, encryption and decryption, or energy conservation control as taught by Pazhyannur in the system of CA to implement enhancements for the radio resource control, and the Ethernet X2 layer to enable LTE and WI-FI dual connectivity (See Para. 0019; lines 1-3).
Regarding claim 3: The combination of CA and Pazhyannur discloses an apparatus.
Furthermore, Pazhyannur discloses an apparatus, wherein the PHY hardware is configured to perform a physical layer function (See FIG. 3 & Para. 0028; wireless connection between the AP and the UE).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein the PHY hardware is configured to perform a physical layer function as taught by Pazhyannur in the system of CA to implement enhancements for the (See Para. 0019; lines 1-3).
Regarding claim 4: The combination of CA and Pazhyannur discloses an apparatus.
Furthermore, Pazhyannur discloses an apparatus, wherein the physical layer function comprises digital baseband processing (See FIG. 3 & Para. 0027-0028).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein the physical layer function comprises digital baseband processing as taught by Pazhyannur in the system of CA to implement enhancements for the radio resource control, and the Ethernet X2 layer to enable LTE and WI-FI dual connectivity (See Para. 0019; lines 1-3).
Regarding claim 6: The combination of CA and Pazhyannur discloses an apparatus.
Furthermore, CA discloses an apparatus, wherein the Wi-Fi processor is configured to perform Wi-Fi protocol stack processing in the operation function related to the Wi-Fi (See Para. 0033; network protocol stack).
Regarding claim 7: The combination of CA and Pazhyannur discloses an apparatus.
Furthermore, CA discloses an apparatus, wherein the Wi-Fi processor is configured to perform at least one of channel resource scheduling, Media Access Control, or encryption and See Para. 0090; encrypt data interaction).
Regarding claim 8: The combination of CA and Pazhyannur discloses an apparatus.
Furthermore, CA discloses an apparatus, further comprises: a central processing unit (CPU), configured to run an operating system and application software (See Para. 0138; processor).
Regarding claim 9: The combination of CA and Pazhyannur discloses an apparatus.
Furthermore, CA discloses an apparatus, wherein the CPU is located inside a main chip, and the Wi-Fi processor is located inside a Wi-Fi chip (See FIG. 2 & Para. 0066-0068).
Regarding claim 10: The combination of CA and Pazhyannur discloses an apparatus.
Furthermore, CA discloses an apparatus, wherein the N Wi-Fi access circuits are located inside the Wi-Fi chip (See FIG. 2 & Para. 0066-0068).
Regarding claim 11: The combination of CA and Pazhyannur discloses an apparatus.
Furthermore, CA discloses an apparatus, wherein the CPU and the Wi-Fi processor are integrated into a same chip (See FIG. 2 & Para. 0066-0068).
Regarding claim 12: The combination of CA and Pazhyannur discloses an apparatus.
Furthermore, CA discloses an apparatus, wherein the N Wi-Fi access circuits are located inside an independent chip (See FIG. 2 & Para. 0066-0068).
Regarding claim 13: The combination of CA and Pazhyannur discloses an apparatus.
Furthermore, Pazhyannur discloses an apparatus, wherein the different radio frequency bands comprises: a radio frequency band of 2.4 GHz and a radio frequency band of 5 GHz (See Para. 0004; 5GHz).
(See Para. 0019; lines 1-3).
Regarding claim 14: CA discloses a wireless fidelity (Wi-Fi) chip (See FIG. 2 & Para. 0067; a multi-access network system of a terminal), comprising: 
a Wi-Fi processor (See FIG. 2; vWIFI-P), shared by N Wi-Fi access circuits (See FIG. 2; vWIFI-E), configured to implement an operation function related to Wi-Fi, wherein N is a natural number greater than or equal to 2 (See FIG. 2; vWIFI-BE and vWIFI-E); 
the N Wi-Fi access circuits, each Wi-Fi access circuit of the Wi-Fi access circuits being configured to access a Wi-Fi network, and the N Wi-Fi access circuits being configured to receive and transmit data at a same time through N Wi-Fi networks on different radio frequency bands (See Para. 0066-0072; taking a vWIFI-BE module as a network proxy serving end of the vWIFI-P module and the vWIFI-E module, and connecting a real network device to a virtualized network device; the vWIFI-BE module providing the vWIFI-P module and the vWIFI-E module with separate dedicated channels; and various operating systems being able to access a network simultaneously for data transmitting);
CA does not explicitly disclose wherein each Wi-Fi access circuit of the Wi-Fi access circuits comprises a Media Access Control (MAC) hardware and a physical layer (PHY) hardware.
However, Pazhyannur from the same field of endeavor discloses wherein each Wi-Fi access circuit of the Wi-Fi access circuits comprises a Media Access Control (MAC) hardware (See FIG. 3A & Para. 0027-0032; the UE 329 is equipped with WI-FI aggregation and WI-FI MAC and PHY 328).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein each Wi-Fi access circuit of the Wi-Fi access circuits comprises a Media Access Control (MAC) hardware and a physical layer (PHY) hardware as taught by Pazhyannur in the system of CA to implement enhancements for the radio resource control, and the Ethernet X2 layer to enable LTE and WI-FI dual connectivity (See Para. 0019; lines 1-3).
Regarding claim 15: The combination of CA and Pazhyannur discloses an apparatus.
Furthermore, Pazhyannur discloses an apparatus, wherein the MAC hardware is configured to perform at least one of channel access, group deframing, data receiving and transmission, encryption and decryption, or energy conservation control (See FIG. 3 & Para. 0028; wireless connection between the AP and the UE).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein the MAC hardware is configured to perform at least one of channel access, group deframing, data receiving and transmission, encryption and decryption, or energy conservation control as taught by Pazhyannur in the system of CA to implement (See Para. 0019; lines 1-3).
Regarding claim 16: The combination of CA and Pazhyannur discloses an apparatus.
Furthermore, Pazhyannur discloses an apparatus, wherein the PHY hardware is configured to perform a physical layer function (See FIG. 3 & Para. 0028; wireless connection between the AP and the UE).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein the PHY hardware is configured to perform a physical layer function as taught by Pazhyannur in the system of CA to implement enhancements for the radio resource control, and the Ethernet X2 layer to enable LTE and WI-FI dual connectivity (See Para. 0019; lines 1-3).
Regarding claim 17: The combination of CA and Pazhyannur discloses an apparatus.
Furthermore, Pazhyannur discloses an apparatus, wherein the physical layer function comprises digital baseband processing (See FIG. 3 & Para. 0027-0028).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein the physical layer function comprises digital baseband processing as taught by Pazhyannur in the system of CA to implement enhancements for the radio (See Para. 0019; lines 1-3).
Regarding claim 18: The combination of CA and Pazhyannur discloses an apparatus.
Furthermore, Pazhyannur discloses an apparatus, wherein the different radio frequency bands comprises: a radio frequency band of 2.4 GHz and a radio frequency band of 5 GHz (See Para. 0004; 5GHz).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein the different radio frequency bands comprises: a radio frequency band of 2.4 GHz and a radio frequency band of 5 GHz as taught by Pazhyannur in the system of CA to implement enhancements for the radio resource control, and the Ethernet X2 layer to enable LTE and WI-FI dual connectivity (See Para. 0019; lines 1-3).
Regarding claim 19: The combination of CA and Pazhyannur discloses an apparatus.
Furthermore, CA discloses an apparatus, wherein the Wi-Fi processor is configured to perform Wi-Fi protocol stack processing in the operation function related to the Wi-Fi (See Para. 0033; network protocol stack).
Regarding claim 20: The combination of CA and Pazhyannur discloses an apparatus.
Furthermore, CA discloses an apparatus, wherein the Wi-Fi processor is configured to perform at least one of channel resource scheduling, Media Access Control, or encryption and decryption in the operation function related to the Wi-Fi (See FIG. 3 & Para. 0028; wireless connection between the AP and the UE).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein the MAC hardware is configured to perform at least one of channel access, group deframing, data receiving and transmission, encryption and decryption, (See Para. 0019; lines 1-3).

Allowable Subject Matter
10.	Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the claim objection set forth above.


Conclusion
11.	The prior art of record and not relied upon is considered pertinent to applicant’s disclosure.
	A. 	Zaks et al. 2018/0288614 A1 (Title: Wi-Fi protected access 2 pass-through virtualization partition) (See Abstract, Para. 0036, 0043 & 0053).
	B.	Buck et al. 2019/0069333 A1 (Title: Modifying mobile device settings for contextual substitution) (See FIG. 1, Para. 0052, 0091 & 0191).
	C.	Mazzarella et al. 2017/0094524 A1 (Title: Enable emergency access to secure wireless communications networks) (See FIG. 2, abstract, Para. 0046, 0048 & 0057).
	
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469



/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469